Ryan, District Judge.
This is an appeal from and error proceeding to the county court of Keith county, Nebraska, by the appellee as plaintiff in error v. Platte Valley Public Power and Irrigation District, defendant in error. This is the companion case to No. 29806, Platte Valley Public Power and Irrigation District, appellant, v. Eugene Feltz, appellee, and involves the same propositions of law. For the reasons stated in the opinion in the case referred to, the finding of the district court is
Affirmed.